Exhibit 10.1

 

EXECUTION COPY

 

December 15, 2010

 

David M. Malcolm
At the address last on the records of Cowen

 

Dear Greg:

 

This letter (the “Agreement”) shall supersede any and all prior employment
agreements and letters relating to your employment, including your employment
letter agreement (the “Executive Letter Agreement”), dated as of June 3, 2009,
as amended by letter dated July 19, 2010, with LexingtonPark Parent Corp. (n/k/a
Cowen Group, Inc. (the “Company”) and you acknowledge that you shall not be
entitled to any compensation or benefits under the Executive Letter Agreement,
as amended.  Defined terms otherwise used in this Agreement shall have the
meaning ascribed to them in the Executive Letter Agreement.  This Agreement
shall constitute your agreement relating to your post-retirement employment with
the Company and the BD Subsidiary, effective as of February 1, 2011, as a Senior
Advisor.

 

1.                                       Transition.  It is understood that you
intend to retire from your full time duties with the Company effective
February 1, 2011 at which time you shall become a Senior Advisor.

 

(a)                                  Board and Committee Membership.  In order
to effect the transition from full time employee to Senior Advisor, concurrently
with the execution of this Agreement, you will tender to the Company your
resignation from the Board of Directors of the Company, the Company’s Executive
Management Committee and the Company’s Operating Committee.  In that regard, you
acknowledge that your resignation from such positions will not constitute Good
Reason for termination of your employment under the Executive Letter Agreement.

 

(b)                                 2010 Annual Bonus.  For the calendar year
ending December 31, 2010, you shall be entitled to a cash annual bonus equal to
Six Hundred and Eight Thousand Dollars ($608,000).  The 2010 Annual Bonus is
subject to applicable tax and payroll deductions, and shall be payable at the
same time all other Company bonuses are paid, but no later than March 15, 2011.

 

2.                                       Position.

 

(a)                                  Commencing upon February 1, 2011 (the
“Effective Date”), and continuing for sixty (60) months from the Effective Date,
except as otherwise specified herein (the “Term”), the Company shall employ you
as a Senior Advisor.

 

--------------------------------------------------------------------------------


 

(b)                                 During your employment as a Senior Advisor
you may not be employed by, or otherwise affiliated in any way with, any
“Competitor” of the Company, as defined below.  You may be affiliated with a
business that is not a Competitor; provided, however, that such affiliation does
not interfere with your ability to perform your duties and responsibilities set
forth in this Agreement.

 

(c)                                  Other than as set forth below, during your
employment you shall be subject to, and must comply with, all Company policies
and procedures applicable to the BD Subsidiary’s Managing Directors, as now
existing or as may be modified or supplemented by the Company in its sole
discretion.  Notwithstanding the foregoing, you will not be subject to the
pre-clearance policy with respect to personal trading in securities other than
with respect to shares of the Company’s common stock and the stock of any
company you may introduce to the Company during your employment as a Senior
Advisor. You will continue to provide (or cause to be provided to) the Company
with copies of statements of your brokerage accounts.  In addition, you will not
be subject to the minimum holding period set forth in the Company’s Employee
Investment Policy other than with respect to shares of stock of any company you
may introduce to the Company during your employment as a Senior Advisor and the
Company’s common stock where you will continue to be subject to the Company’s
blackout periods and holding period set forth in the Company’s Employee
Investment Policy as the same may be amended or changed from time to time.  You
will be required to complete and submit the appropriate form related to
participating in outside business activities pursuant to the Company’s Employee
Investment Policy, provided, however, that you will not be subject to prior
approval to engage in outside business activities unless such activity in any
way relates to a “Competitor” of the Company or any company that you introduce
to the Company during your employment as a Senior Advisor.  It is understood and
agreed that to the extent you receive pre-approval of any outside business
activity with a “Competitor” such activity shall not be deemed to be a breach of
this Agreement.  It is further understood and agreed that you may not engage in
any outside business activity or activities that will impair your ability to
perform hereunder.

 

3.                                       Duties and Responsibilities.  Your
duties and responsibilities as a Senior Advisor shall be defined by mutual
agreement between you and the Board of Directors of the Company; provided,
however, that your time commitment to the Company and the BD Subsidiary as a
Senior Advisor shall not exceed twenty percent (20%) of the average level of
bona fide services performed by you on behalf of the Company and the BD
Subsidiary during the thirty-six (36) month period immediately preceding the
commencement of your service as a Senior Advisor.

 

4.                                       Use of Facilities.  During your
employment as a Senior Advisor to the Company and the BD Subsidiary, the Company
shall provide you with reasonable use of, and access to, office space on the
Company’s premises if such space is then available.  You shall also have
reasonable use of the Company’s other services and facilities as necessary to
carry out your duties as a Senior Advisor, the costs of which will be borne by
the Company.

 

2

--------------------------------------------------------------------------------


 

5.                                       Compensation.

 

(a)                                  Base Salary.  Commencing from the Effective
Date until the second anniversary of the Effective Date, you will be entitled to
receive a base salary at the rate of Six Hundred Fifty Thousand Dollars
($650,000) per annum, less applicable tax and payroll deductions, and commencing
from the second anniversary of the Effective Date until the fifth anniversary of
the Effective Date, you will be entitled to receive a base salary at the rate of
Four Hundred Thousand Dollars ($400,000) per annum, less applicable tax and
payroll deductions (the “Base Salary”), payable in accordance with the Company’s
prevailing payroll practices.  Any obligation to pay your Base Salary will
commence upon the Effective Date of this Agreement and shall cease upon the
termination of your employment as a Senior Advisor. You will not be entitled to
any other compensation, including any bonus.

 

(b)                                 Change in Control. Provided there is a
Change in Control of the Company during the Term of this Agreement (as defined
in paragraph 2(a) above) and, provided further, that as of the date of such a
Change in Control, you are employed as a Senior Advisor, and have not given
notice of your voluntary termination or resignation, you shall be entitled to
receive in one lump sum, the unpaid balance of your Base Salary for the
remainder of the Term, less applicable tax and payroll deductions (the
“Retirement Change in Control Payment”).  The Retirement Change in Control
Payment shall be payable by the Company to you within ten (10) calendar days of
any Change in Control.

 

(c)                                  Equity Vesting.  Provided that you are not
employed by, or otherwise affiliated with, any Competitor (as defined below) of
the Company during the Term of this Agreement or thereafter, any Company
securities, stock, deferred cash or deferred compensation you received from the
Company prior to the Effective Date of this Agreement, shall continue to vest in
accordance with, and subject to, the terms and conditions set forth in the
applicable award agreements granting you such equity or deferred compensation.

 

6.                                       Benefits.  During the Term, you, your
spouse and your eligible dependents will be eligible to receive health and
medical benefits, to the extent such eligibility is permissible under the health
and medical benefit plans in place at the Company at that time. All such health
and medical benefits shall be provided in accordance with the terms and
eligibility requirements of their respective plans, but in no event on terms
that are less favorable than those then existing and applied to similarly
situated executives of the Company.  In the event you are not eligible to
participate in the Company’s health and medical benefits, the Company shall pay
to you an amount equal to the Company’s portion of the cost of such benefits for
similarly situated employees under the Company’s then current health and medical
benefit plan.  In addition, the Company shall continue to pay the cost
associated with your existing Long Term Care policy during the Term of this
Agreement after which time you shall have the right to take over the applicable
policy and the cost associated with the same.

 

7.                                       Expenses.  All documented and verified,
reasonable and necessary expenses which you incur in connection with the
performance of your duties hereunder shall be reimbursed in accordance with the
Company’s general policies.  You must submit proper

 

3

--------------------------------------------------------------------------------


 

documentation for each such expense within sixty (60) days after the later of
(i) your incurrence of such expense or (ii) your receipt of the invoice for such
expense.

 

8.                                       Termination of Employment.

 

(a)                                  Death or disability.  Your employment as a
Senior Advisor shall terminate on your death. If you become disabled, the
Company may terminate your employment by giving you thirty (30) days written
notice of its intention to terminate this Agreement. In such event, your
employment shall be terminated unless you return to full-time performance of
your duties within such thirty (30) day period. “Disabled”, as used herein,
shall mean “Disability,” as such term is defined in Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).  Disputes on the issues of
disability shall be determined by an impartial, reputable physician agreed upon
by the parties or their respective doctors.  Upon termination under this
paragraph 7(a), you or your estate shall be entitled to receive (i) the Equity
Benefits and (ii) any benefits or compensation that have been earned, but
unpaid, as of the date of termination.

 

(b)                                 Cause.  Nothing herein shall prevent the
Company from terminating your employment for cause.  For purposes of this
Agreement, “Cause” shall mean the occurrence of an event set forth in clauses
(i) through (iv) below as determined by the Board of Directors of the Company in
good faith:

 

(i)                                     your conviction of any crime (whether or
not related to your duties at the BD Subsidiary), with the exception of minor
traffic offenses;

 

(ii)                                  fraud, dishonesty, gross negligence or
substantial misconduct in the performance of your duties and responsibilities;

 

(iii)                               your material violation of or failure to
comply with the Company’s internal policies or the rules and regulations of any
regulatory or self-regulatory organization with jurisdiction over the BD
Subsidiary;

 

(iv)                              your failure to perform the material duties of
your position.

 

In the case of clauses (ii) through (iv) above, to the extent your alleged
breach is reasonably subject to cure, your employment shall not be terminated
for Cause unless and until you have been given written notice and shall have
failed to correct any such violation, failure or refusal to follow instructions
within ten (10) business days of such notice.

 

Upon termination under this paragraph 7(b), you shall be entitled to receive
only that Base Salary earned but unpaid as of the date of termination.

 

(c)                                  Offset.  In the event of termination, the
Company may offset, to the fullest extent permitted by law, any amounts due to
the Company from you, or advanced or loaned to you by the Company, from any
monies owed to you or your estate by reason of your termination,

 

4

--------------------------------------------------------------------------------


 

except to the extent such withholding or offset is not permitted under
Section 409A without the imposition of additional taxes or penalties on you.

 

9.                                       Notice of Resignation or Termination of
Employment.  During the Term of this Agreement, you will not voluntarily resign
or otherwise terminate your employment as a Senior Advisor without first giving
the Company at least ninety (90) days prior written notice of the effective day
of your resignation or other termination. Such written notice shall be sent, by
certified mail, to the Company, Attn: General Counsel of the Company at the
Company’s primary New York address.  The Company retains the right to waive the
notice requirement in whole or in part. The Company may, but shall not be
obligated to, provide you with work at any time after such notice is given
pursuant to this paragraph and the Company may, in its discretion, in respect of
all or part of an unexpired period of notice:  (i) require you to comply with
such conditions as it may specify in relation to transitioning your duties and
responsibilities, (ii) assign you other duties or (iii) withdraw any powers
vested in, or duties assigned to, you. Upon termination under this paragraph 8,
you shall be entitled to receive only that Base Salary earned but unpaid as of
the date of termination.

 

10.                                 Non-Solicitation.

 

(a)                                  While employed by the Company as a Senior
Advisor and for a period of two (2) years following the expiration of the Term
of your employment or the effective date of your termination, you will not,
without the Company’s prior written consent, directly or indirectly, (a) solicit
or induce, or cause others to solicit or induce, any employees of the Company to
leave the Company, or in any way modify their relationship with the Company,
(b) hire or cause others to hire any employees of the Company, (c) encourage or
assist in the hiring process of any employees of the Company or in the
modification of any such employee’s relationship with the Company, or cause
others to participate, encourage or assist in the hiring process of any
employees of the Company.

 

(b)                                 In addition, while employed by the Company
as a Senior Advisor and for a period of two (2) years following the expiration
of the Term of your employment or the effective date of your termination, you
agree you will not, directly or indirectly, solicit the trade or patronage of
any clients or customers or any prospective clients or customers of the Company
with respect to any investment banking or alternative investment products,
services, trade secrets or other investment banking or alternative investment
product matters in which the Company is active, which includes, but is not
limited to, investment banking, hedge fund investments, sales and trading and/or
research.  This paragraph 9 shall survive expiration of the Term and shall
continue in full force and effect during your employment with the Company and
thereafter as applicable.

 

11.                                 Non-Competition.  During your employment as
a Senior Advisor and for a period of one (1) year following the expiration of
the Term of your employment or the effective date of your termination, you may
not, anywhere in the United States or elsewhere in the world, directly

 

5

--------------------------------------------------------------------------------


 

or indirectly, be employed by, assist or otherwise be affiliated with any
Competitor of the Company.  For purposes of this Agreement, “Competitor” of the
Company shall mean any public or private investment banking or investment
banking division of a commercial banking firm, as well as any firm engaging in
alternative investment strategies, including hedge fund investments, as well as
any of such firms’ subsidiaries or controlled affiliates.  This paragraph 10
shall survive expiration of the Term and shall continue in full force and effect
during your employment with the Company and thereafter as applicable.

 

12.                                 Non-Disclosure of Confidential Information. 
You will not at any time, whether during your employment or following the
termination or expiration of your employment, for any reason whatsoever, and
forever hereafter, directly or indirectly disclose or furnish to any firm,
corporation or person, except as otherwise required by law, any confidential or
proprietary information of the Company with respect to any respect of its
operations or affairs. “Confidential or proprietary information” shall mean
information generally unknown to the public to which you gain access by reason
of your employment by the Company and includes, but is not limited to,
information relating to all present or potential customers, business and
marketing plans, sales, trading and financial data and strategies, salaries and
employment benefits, and operational costs.  This paragraph 11 shall survive
expiration of the Term and shall continue in full force and effect during your
employment with the Company and thereafter as applicable.

 

13.                                 Return of Company Property and Company Work
Product.  All records, files, memoranda, reports, customer information, client
lists, documents, equipment, and the like, relating to the business of the
Company which you prepared or came into contact with while you were an employee
of the Company, shall remain the sole property of the Company. You agree that on
request by the Company, and in any event upon the termination of your
employment, you shall turn over to the Company all documents, papers, or other
material in your possession and under your control which may contain or be
derived from confidential information, together with all documents, notes, or
other work product which is connected with or derived from your services to the
Company whether or not such material is in your possession. You agree you shall
have no proprietary interest in any work product developed or used by you and
arising out of employment by the Company.  This paragraph 12 shall survive
expiration of the Term and shall continue in full force and effect during your
employment with the Company and thereafter as applicable.

 

14.                                 Remedies and Rights to Injunctive Relief. 
In the event of a breach by you of your obligation under this Agreement, the
Company, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. You acknowledge that the Company shall suffer
irreparable harm in the event of a breach or prospective breach of paragraphs 9,
10, 11 and/or 12 hereof and monetary damages would not be adequate compensation.
Accordingly, the Company shall be entitled to seek injunctive relief in any
federal or state court of competent jurisdiction located in New York County. You
waive the defense that a remedy at law would be adequate. This

 

6

--------------------------------------------------------------------------------


 

paragraph 13 shall survive expiration of the Term and shall continue in full
force and effect during your employment with the Company and thereafter as
applicable.

 

15.                                 Arbitration; Legal Fees.

 

(a)                                  Any and all disputes arising out of or
relating to your employment or the termination of your employment with the
Company, including any statutory claims based on alleged discrimination, will be
submitted to and resolved exclusively by the American Arbitration Association
(“AAA”) pursuant to the AAA’s Employment Arbitration Rules and Mediation
Procedures.  The arbitration shall be held in the City of New York. In agreeing
to arbitrate your claims, you recognize that you are waiving your right to a
trial in court and by a jury. The arbitration award shall be binding upon both
parties, and judgment upon the award may be entered in a court of competent
jurisdiction.  The cost of such proceedings, including all filing and session
fees, and all attorneys’ fees, shall be assessed in accordance with the AAA
Rules or as otherwise determined by the arbitrator.

 

(b)                                 The arbitrators shall not have authority to
amend, alter, modify, add to or subtract from the provisions hereof. The award
of the arbitrators, in addition to granting the relief prescribed above and such
other relief as the arbitrators may deem proper, may contain provisions
commanding or restraining acts or conduct of the parties or their
representatives and may further provide for the arbitrators to retain
jurisdiction over this Agreement and the enforcement thereof. If either party
shall deliberately default in appearing before the arbitrators, the arbitrators
are empowered, nonetheless, to take the proof of the party appearing and render
an award thereon.

 

(c)                                  This paragraph 14 shall survive expiration
of the Term and shall continue in full force and effect during your employment
with the Company and thereafter as applicable.

 

16.                                 Severability.  Should any provision herein
be rendered or declared legally invalid or unenforceable by a court of competent
jurisdiction or by the decision of an authorized governmental agency, such
invalidation of such part shall not invalidate the remaining portions thereof.

 

17.                                 Other Agreements.  You represent and warrant
that you are not a party to any agreement or bound by an obligation which would
prohibit you from accepting and agreeing hereto or fully performing the
obligations hereunder.

 

18.                                 Complete Agreement.  The provisions herein
contain the entire agreement and understanding of the parties and fully
supersede any and all prior agreements or understandings between them pertaining
to the subject matter hereof, except for those provisions of the Executive
Letter Agreement that must survive in order to carry out the intentions of the
parties (such as the continuing rights under paragraphs 4 and 6 of the Executive
Letter Agreement and your rights in respect of your CHRP Interest). There have
been no representations, inducements,

 

7

--------------------------------------------------------------------------------


 

promises or agreements of any kind which have been made by either party, or by
any person acting on behalf of either party, which are not embodied herein. The
provisions hereof may not be changed or altered except in writing duly executed
by you and a duly authorized agent of the Company.

 

19.                                 Applicable Law.  The interpretation and
application of the terms herein shall be governed by the laws of the State of
New York without regard to principles of conflict of laws.

 

20.                                 No Waiver.  Any failure by either party to
exercise its rights to terminate this Agreement or to enforce any of its
provisions shall not prejudice such party’s rights of termination or enforcement
for any subsequent or further violations or defaults by the other party.

 

21.                                 Counterparts.  This Agreement may be
executed simultaneously in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

22.                                 Section 409A.  The Company or any of its
applicable affiliates shall withhold from any amounts payable or provided under
this Agreement such federal, state or local taxes as shall be required to be
withheld under any applicable law or regulation and other required or applicable
deductions.  Except with respect to any payments or benefits which you may be
entitled to under paragraph 4 of the Executive Letter Agreement, which shall be
governed by the provisions contained therein, if and to the extent any portion
of any payment, compensation or other benefit provided to you in connection with
your separation from service (as defined in Section 409A) is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A and you are a specified employee as defined in
Section 409A(a)(2)(B)(i), as determined by the Company or any of its applicable
affiliates in accordance with its procedures, by which determination you hereby
agree that you are bound, such portion of the payment, compensation or other
benefit shall not be paid before the day that is six months plus one day after
the date of separation from service (as determined under Section 409A (the “New
Payment Date”), except as Section 409A may then permit.  The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date shall be paid to
you in a lump sum on such New Payment Date, and any remaining payments will be
paid on their original schedule.  If you die during the postponement period, the
amounts and entitlements delayed on account of Section 409A of the Code shall be
paid to the personal representative of your estate on the first to occur of the
New Payment Date and thirty (30) days after the date of your death. For purposes
of this Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate payment for purposes of Section 409A, and any payments
that are due within the “short term deferral period” as defined in Section 409A
shall not be treated as deferred compensation unless applicable law requires
otherwise.  Neither the Company nor any of its applicable affiliates nor you
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.  All reimbursements and

 

8

--------------------------------------------------------------------------------


 

in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A shall be made or provided in
accordance with the requirements of Section 409A, including, without limitation,
that (a) in no event shall reimbursements to you under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that you shall
have submitted an invoice for such fees and expenses at least ten (10) days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (b) the amount of in-kind benefits that
you are entitled to receive in any given calendar year shall not affect the
in-kind benefits that you are entitled to receive in any other calendar year;
(c) your right to such reimbursements and in-kind benefits may not be liquidated
or exchanged for any other benefit; and (d) in no event shall your entitlement
to such reimbursements or such in-kind benefits apply later than your remaining
lifetime (or if longer, through the twentieth (20th) anniversary of the
Effective Date). This Agreement is intended to comply with the provisions of
Section 409A and shall, to the extent practicable, be construed in accordance
therewith.  Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A.  In any event, neither the Company nor any of its affiliates makes
any representations or warrant and shall have no liability to you or any other
person if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of Section 409A.

 

23.                                 Assignment.  The rights and obligations of
the Company under this Agreement will be transferable, and all of its covenants
and agreements will be binding upon and be enforceable by its successors and
assigns.  You may not assign this offer of employment and the terms and
conditions stated herein.

 

24.                                 Survivorship.  Upon the expiration or other
termination of this Agreement or your employment, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

9

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

If you agree to the terms set forth in this Agreement please acknowledge your
agreement by signing the signature line set forth below.

 

 

 

Sincerely,

 

 

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

/s/ Peter A. Cohen

 

Name: Peter A. Cohen

 

Title:   Chairman and Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Signed:

/s/ David M. Malcolm

 

 

David M. Malcolm

 

 

 

 

 

Date:

December 15, 2010

 

 

[Signature Page to Malcolm Senior Advisor Agreement]

 

--------------------------------------------------------------------------------